Citation Nr: 0606992	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-09 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  Tinnitus is not attributable to service.  

2.  Bilateral hearing loss is not attributable to service nor 
was it manifest within one year of separation from service.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
May 2003, July 2003, and May 2005 letters from the RO to the 
claimant.  In this case, the claimant was informed of the 
duty to notify and the duty to assist.  The claimant was 
specifically advised of the type of evidence which would 
establish the claim and the claimant was afforded additional 
time to submit such evidence.  Thus, the claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  The claimant 
was also provided notice that the claimant should submit 
pertinent evidence in the claimant's possession per 38 C.F.R. 
§ 3.159(b)(1).  The claimant was advised of how and where to 
send this evidence and how to ensure that it was associated 
with the claim.   

Initial VCAA notification predated adjudication of this 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
Thus, in sum, VA has met its duty to notify; the claimant was 
properly notified.  The claimant was specifically advised of 
the type of evidence that would establish the claim.  The 
claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.   
 
VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  Although not all 
of the veteran's service medical records are on file, 
exhaustive attempts were made to obtain such.  All obtainable 
records are on file.  Further, the veteran was afforded a VA 
examination which addresses etiology.  There is sufficient 
competent medical evidence of record to decide the claim, as 
set forth below.  See 38 C.F.R. § 3.159 (c)(4).   
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran asserts that claimed 
disabilities were incurred in combat.  However, the DD Form 
214 does not reflect combat service.  The veteran has no 
verified combat service.  Thus, 38 U.S.C.A. § 1154(b) is not 
for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, sensorineural hearing loss will be presumed to have 
been incurred in service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113,; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The post-service medical evidence demonstrates the veteran 
has bilateral hearing loss per 38 C.F.R. § 3.385 and 
tinnitus.  At an August 2005 personal hearing at the RO 
before a hearing officer and in correspondence of record, the 
veteran maintained that he had a perforated eardrum during 
service and was exposed to loud noises during service.  He 
indicated that he was in the artillery and fired Howitzers.  
He related that he was told by physicians to take aspirins 
for his ear problems.  He reported that his ears would run 
during service.  He stated that he developed hearing loss and 
tinnitus as a result of the inservice incidents and that they 
were not related to his post-service employment as a police 
officer.  He stated that as a police officer, he only fired 
his weapon on the firing range with ear protection.  He 
submitted lay evidence confirming that he only fired his 
weapon on the firing range.  

Although the veteran is competent to state that he injured 
his ear during service and that he was exposed to loud noises 
during service, the veteran is not competent to make the 
conclusion that a current hearing loss and/or tinnitus 
disability is causally related to any inservice incident.  
See Espiritu.  

The available service medical records consist of the 
veteran's separation examination dated in January 1956.  On 
physical examination, it was noted that the veteran had a 
thickened and scarred left tympanic membrane with perforation 
of the left tympanic membrane.  His hearing was 15/15 on 
whispered voice.  Thus, normal hearing was demonstrated.  
Tinnitus was not diagnosed.  

Post-service, in July 2003, the veteran was afforded a VA 
audiology examination.  The claims file was reviewed.  
Audiological examination showed hearing loss within the 
meaning of 38 C.F.R. § 3.385 as well as tinnitus.  The 
examiner indicated that current hearing examination showed a 
symmetric sensorineural hearing loss which was most 
consistent with age factors and a history of law enforcement 
noise exposure for 36 years.  The examiner stated that there 
was no evidence to support either a conductive or mixed 
component to the veteran's hearing loss either after 
discharge or on the current examination that would be 
consistent with damage from a tympanic membrane perforation.  
It was the examiner's opinion that in the presence of a 
symmetric sensorineural hearing loss and lack of evidence to 
document a conductive or mixed loss, that it was not at least 
as likely as not that hearing loss was related to military 
noise exposure.  In addition, the examiner stated that 
despite the veteran's claim that tinnitus had its onset 
during service, there was no evidence in the service medical 
records to support a claim of tinnitus.  It was the 
examiner's opinion that it was not at least as likely as not 
that the tinnitus was related to military noise exposure.  

The service medical records document a left perforated 
eardrum, but they do not show any hearing loss related to 
that perforated ear drum or to any other injury or disease.  
There is no record of any complaints that the veteran had 
ringing in his ears during service and tinnitus was not 
diagnosed.  The veteran's hearing acuity was normal at 
separation.  There was no diagnosis of hearing loss within 
one year of separation.  Although the veteran currently has 
hearing loss per 38 C.F.R. § 3.385 as well as tinnitus, the 
VA examiner opined that neither was related to service.  The 
VA examiner's opinion was based on a review of the record and 
physical examination.  The examiner is competent.  His 
opinion is uncontradicted by other competent evidence.  

There is no competent medical evidence of any link between 
the veteran's current diagnoses of hearing loss and tinnitus 
and service.  As noted, the veteran is not competent to make 
this causal link or to state the etiology of his currently 
diagnosed disabilities.  The competent medical evidence shows 
that hearing loss and tinnitus are not related to service.  
The Board attaches significant probative value to this 
opinion, as it is well reasoned, detailed, consistent with 
other evidence of record, and included review of the claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.).

In sum, the competent evidence does not establish that a 
hearing loss disability and tinnitus began in service or that 
hearing loss was manifest within one year of separation.  The 
VA examiner has attributed the disabilities to a non-service 
related cause.  Further, there is no continuity of 
symptomatology following service.  There is no record of any 
continuous symptoms from his separation from service onward.  
The veteran's statements contradict the record.  As such, 
they are not reliable and not probative.  Despite the 
veteran's contentions that his hearing loss and tinnitus 
originated during service, the record is devoid of supporting 
evidence.  

Accordingly, service connection is not warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims.


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for tinnitus is denied.  

Service connection for bilateral hearing loss is denied.  



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


